Citation Nr: 0904789	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  08-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to July 
2005.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The veteran indicated on his January 2008 VA Form 9 that he 
wished to testify at a Board hearing.  In March 2006 
correspondence, he withdrew the hearing request.

FINDING OF FACT

The veteran's hypertension is currently manifested by a 
systolic pressure less than 160 and a diastolic pressure 
greater than 100 and less than 110, and does not require 
continuous medication for control.
 

CONCLUSION OF LAW

The criteria for a 10 percent disability rating for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
7101 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  The 
Board notes that the veteran did not include hypertension in 
his initial claim.  See e.g. October 2005 VCAA letter to 
veteran.  However, the RO, after reviewing the veteran's 
records, granted service connection for hypertension and 
assigned a 0 percent disability rating and effective date of 
July 2, 2005.  In Dingess, the United States Court of Appeals 
for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. 
 
In the veteran's August 2007 Notice of Disagreement (NOD), he 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law 
for each issue.  Dingess; see also AB v. Brown. Therefore, in 
accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a November 2007 Statement of the Case (SOC) 
which contained, in part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Additionally, the veteran received a February 2008 letter 
informing him of the evidence necessary to substantiate his 
claim, evidence VA would reasonably seek to obtain, and 
information and evidence for which the veteran was 
responsible.  The letter also informed the veteran of the 
type of evidence necessary to establish a disability rating 
and effective date.  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 38 
C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant. See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

The veteran's service treatment records, VA authorized 
examination report, and private treatment records have been 
associated with the claims file.  VA has provided the veteran 
with opportunity to submit evidence and arguments in support 
of his claim.  The veteran has not made the Board aware of 
any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court or CAVC) has also 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The Board has considered 
whether a staged rating is appropriate; however, the evidence 
of record does not establish distinct time periods where the 
veteran's service-connected disability results in symptoms 
that would warrant different ratings.

Under Diagnostic Code 7101, for the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assigned 
when diastolic blood pressure is predominantly 100 or more, 
systolic blood pressure is predominantly 160 or more, or 
there is a history of diastolic blood pressure at 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).  
A 20 percent evaluation is assigned when diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  Id.  A 40 percent evaluation is 
assigned when diastolic pressure is predominantly 120 or 
more.  Id.  A maximum 60 percent evaluation is assigned when 
diastolic pressure is predominantly at 130 or more.  Id.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id at Note (1).  Hypertension is  
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, while isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood  
pressure of less than 90 mm.  Id.  Parenthetically, the Board 
notes that effective October 6, 2006, the regulations for 
evaluating cardiovascular disorders were amended to add 38 
C.F.R. § 4.100.  Also, a new note (3) was added to 38 C.F.R.  
§ 4.104, Diagnostic Code 7101 which instructs to evaluate 
hypertension separately from hypertensive heart disease and 
other types of heart disease.  See 71 Fed. Reg. 52457 (Sept. 
6, 2006).  However, the applicability date of the amended 
criteria is for claims received by the VA on or after October 
6, 2006.

A VA authorized examination in August 2006 included blood 
pressure readings on three consecutive days.  The first day 
yielded readings of 132/104, 148/92, and 150/108.  The second 
day yielded readings of 142/108, 142/104, and 136/32.  The 
third day yielded results of 140/106, 148/92, and 148/108.  
These results confirm hypertension in accordance with 
Diagnostic Code 7101.  The veteran also reported light-
headedness associated with his blood pressure, but 
experienced no functional impairment.  Private treatment 
records reflect September 2006 blood pressure readings of 
159/112 in the left arm and 145/110 in the right arm.  VA 
treatment records reflect a November 2006 blood pressure 
reading of 153/93.  Additional private treatment records from 
a November 2007 blood donation reflect readings of 152/108.

The veteran is currently in receipt of a 0 percent evaluation 
under Diagnostic Code 7101.  A 10 percent evaluation is 
warranted in this case where the veteran's diastolic blood 
pressure is predominantly 100 or more.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).  Private treatment 
records, VA treatment records and VA authorized examinations 
reflect diastolic blood pressure readings ranging from 32-112 
and systolic blood pressure readings ranging from 132-159.  
The majority of the veteran's diastolic blood pressure 
readings were above 100 but below 110.  The Board finds that 
diastolic pressure is not shown to be predominantly 110 or 
more, and systolic pressure is not shown to predominantly 200 
or more to warrant a higher 20 percent evaluation.  Id.  The 
evidence of record does not indicate that the veteran is 
currently taking any medication associated with hypertension.

In reviewing the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the veteran's 
hypertension with the established criteria found in the 
rating schedule for hypertension shows that the rating 
criteria reasonably describes the veteran's disability level 
and symptomatology.

There is nothing in the record to indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.




ORDER

An initial disability rating of 10 percent for hypertension 
and no higher is granted, subject to the regulations 
governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


